
	
		I
		111th CONGRESS
		2d Session
		H. R. 6515
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2010
			Ms. Linda T. Sánchez of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  energy credit for microturbine property.
	
	
		1.Short titleThis Act may be cited as the
			 American Microturbine Manufacturing and Clean Energy
			 Deployment Act of 2010.
		2.Modification of
			 energy credit for microturbine property
			(a)Increase in
			 energy percentageClause (i)
			 of section 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by
			 striking and at the end of subclause (III) and by adding at the
			 end the following new subclause:
				
					(V)qualified microturbine property,
				and
					.
			(b)Modification of
			 definition of qualified microturbine property
			 definitionSubparagraph (A) of section 48(c)(2) of such Code is
			 amended—
				(1)by striking
			 2,000 kilowatts in clause (i) and inserting 5,000
			 kilowatts, and
				(2)by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting , and, and by adding at the end the
			 following new clause:
					
						(iii)has no single microturbine engine with a
				nameplate capacity of more than 500
				kilowatts.
						.
				(c)Elimination of
			 per kilowatt limitationParagraph (2) of section 48(c) of such
			 Code is amended by striking subparagraph (B), by redesignating subparagraph (C)
			 as subparagraph (B), and by inserting after subparagraph (B) (as so
			 redesignated) the following new subparagraph:
				
					(C)Credit may not
				exceed credit amount allocated
						(i)In
				generalThe amount of credit
				determined under this section for any taxable year with respect to any
				qualified microturbine property placed in service by the taxpayer shall not
				exceed the credit dollar amount allocated to the taxpayer under this
				subparagraph with respect to such property.
						(ii)Aggregate
				limitationThe aggregate credits allowed under this section with
				respect to qualified microturbine property shall not exceed
				$250,000,000.
						(iii)Allocation by
				SecretaryThe Secretary shall allocate the dollar amount
				described in clause (ii) among the applicants for such credit in such manner as
				the Secretary determines
				appropriate.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of such Code (as in
			 effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
			
